Citation Nr: 1747800	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, including obstructive sleep apnea, including as secondary to service-connected residuals of a nose injury/deviated septum.

2. Entitlement to service connection for a right leg disorder, including shin splints and/or stress fractures.

3. Entitlement to service connection for a left leg disorder, including shin splints and/or stress fractures.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to an initial compensable rating for residuals of a nose injury/deviated septum, to include whether a separate compensable rating is warranted for sensitivity around the teeth.

7. Entitlement to an initial rating higher than 10 percent for residuals of a traumatic brain injury (TBI), effective from October 28, 2009 to May 3, 2013, and as noncompensable from May 4, 2013, forward. 

8. Entitlement to an initial rating higher than 70 percent for an anxiety disorder, panic attacks, and depression with mild TBI.

9. Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Tracy K. Alsup, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active from June 1973 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) is from June 2010, September 2010, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the RO granted service connection for an anxiety disorder, panic attacks, and depression, rated as 70 percent disabling, and for residuals of a traumatic brain injury, rated as 10 percent disabling, each effective from October 28, 2009.  The RO also denied service connection for a respiratory disorder; denied petitions to reopen claims for service connection for right and left knee and leg disorders, described as stress fractures; and denied entitlement to a TDIU.

In September 2010, the RO granted service connection for residuals of a nose injury and assigned an initial noncompensable disability rating, effective from October 28, 2009. The RO also denied a petition to reopen claims for service connection for right and left knee disorders.

In June 2013, the RO reduced the 10 percent rating assigned for residuals of a TBI to noncompensable, effective from May 4, 2013 forward, explaining that the 10 percent rating was included within the 70 percent rating assigned for the Veteran's service-connected psychiatric disorder, now characterized as an "anxiety disorder, panic attacks, and depression, with mild traumatic brain injury."

In October 2014, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.  Thereafter, in June 2015, the Board reopened the claims for service connection for right and left leg disorders, described as stress fractures, and for right and left knee disorders, but remanded the newly reopened claims as well as the other claims on appeal.  Subsequently, the Veteran has submitted new evidence pertaining to the claims on appeal and has waived initial review by the RO.

The issue of whether a separate, compensable rating is warranted for sensitivity around the teeth; the claims for increased ratings for residuals of a TBI and psychiatric disorder; and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The probative evidence of record shows that the Veteran's respiratory, knee and leg disorders did not have their onset during service and are not related to any incidents of service.

2.   The probative evidence of record shows that the Veteran's respiratory disorder, diagnosed as sleep apnea, was not caused by or aggravated by his service-connected residuals of a nose injury/deviated septum.

3. The Veteran's residuals of a nose injury/deviated septum include tip ptosis which results in nasal obstruction.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory, knee and leg disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for an initial 10 percent  rating for residuals of injury to the nose, deviated septum, to include tip ptosis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309 (a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39   (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. §  3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995). Id.  


Respiratory Disorder

The Veteran believes that he has a respiratory disorder that is related to active service.  In the alternative, he asserts that a respiratory disorder was caused or aggravated by his service-connected deviated septum.

The Veteran's STRs reflect that he was diagnosed with a possible nasal fracture in November 1974 and with lingular infiltrates/pneumonitis in January 1976.  Post-service medical treatment records and the August 2016 VA examination reveal that he has been diagnosed with sleep apnea.  The August 2016 VA examiner determined that the Veteran did not have any other respiratory disorder.  In addition, she opined that the Veteran's sleep apnea did not have its clinical onset during active service and was not related to his in-service possible nasal fracture or diagnosis of lingular infiltrates/pneumonitis.  She further opined that his sleep apnea was not caused by or aggravated by his service-connected deviated septum.  

The examiner based her conclusion on the fact that the Veteran's sleep apnea was first diagnosed decades after active service and there was no medically reasonable rationale to link sleep apnea to his active service or the conditions noted in 1974 (deviated septum) or 1976 (lingular infiltrates/pneumonitis).  She cited to medical literature and noted that the two conditions listed above (deviated septum and lingular infiltrates/pneumonitis) are not a cause of obstructive sleep apnea (OSA) and are not related to the condition of OSA.

With respect to secondary service connection, the August 2016 VA examiner concluded that it was likely than not that the Veteran's OSA was either caused by, or aggravated by his service-connected deviated septum.  She again cited to medical literature and noted that there is no basis in medical fact to support that the Veteran's service-connected deviated septum caused his OSA.  She stated that the Veteran's deviated septum was not contributory to his OSA, and that this Veteran's risk factors for OSA were more likely inherent upper airway anatomy, habitus, and male gender.  Further, the examiner stated that no aggravation of the Veteran's OSA was identified, and that the records did not support aggravation.  

Bilateral Knee and Leg Disorders

The Veteran also asserts that his knee and leg disorders began in service.  He reported that he had stress fractures in service.  He reported having pain and swelling.  

The Veteran's STRs do reflect that he complained of knee and leg pain on several occasions while in service, including a knee injury and an impression of possible early shin splints or stress fractures in November 1975.  Accordingly, the Veteran was provided VA examinations in May 2013 and August 2015 to determine the nature and etiology of any current knee and/or leg disorders.

At the May 2013 VA examination, the examiner observed that the Veteran had been diagnosed with knee arthralgia and shin splints in 1973.  The examiner opined that the Veteran's claimed conditions were less likely than not incurred or caused by an in-service injury, event or illness.  The examiner noted that the Veteran's right knee most likely had sepsis with debridement post-service, unrelated to service.  In addition, the examiner observed that there were no reports of a right knee condition in the Veteran's service treatment records.  Instead, there was only a left knee contusion with pain over two weeks and early shin splints, but no objective evidence of shin splints or stress fractures in the tibia at the time of the current VA examination.  The examiner observed that the knees appeared to have mild compartment narrowing, but no indication of posttraumatic injury or remodeling.  He concluded that based on all the available data, the current knee arthralgia with burring in the anterior lower legs at times was less likely than not due to the remote in-service injury in 1975.

Likewise, the August 2016 VA examiner reached a similar conclusion.  Specifically, he stated that there was no objective evidence on physical examination that the Veteran had a current bilateral shin splint condition.  The examiner commented that the Veteran's reported history of shin pain had not been established as the same condition that affected him in service.  He opined that it was highly unlikely that a shin splint condition would continue to be active since service ended in 1976.  He, therefore, concluded that the Veteran's current shin condition was not related to service.  Moreover, the examiner opined that the Veteran's current bilateral knee condition was more likely related to his age and past injury (reported as having occurred after service in the 1990s) and not related to his in-service shin splints, which would be expected to have resolved following his service, as the documentation suggested it had.  Of note, at the time of the August 2016 VA examination the Veteran reported ongoing, chronic knee pain only since the 1990s, and consistent shin pain only since 2010.

The medical opinions in this case are unfavorable in terms of attributing the Veteran's claimed respiratory, knee, and leg disorders to his active service.  The medical opinion(s) are also unfavorable in terms of whether the Veteran's service-connected deviated septum caused or aggravated his respiratory disorder, diagnosed as OSA.  In reaching their conclusions, the VA examiners provided rationale with consideration of the Veteran's treatment records, his lay statements, the objective physical examination results, and additional medical research.  Thus, the opinions had the proper factual foundation or predicate and are found to be of great probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, while the Veteran may believe that his disabilities are related to service and/or his service-connected deviated septum, he is not competent to link them to events he experienced in service or any other medical condition.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issues in this case, the etiology of his claimed disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran is competent to discuss his symptoms, but he does not possess the experience or specialized training needed to choose which incidents have caused his current disabilities.  Also, his assertions were investigated by competent medical professionals and found to be not supportable.  Therefore, even if competent, his lay opinions that his disabilities are related to any in-service injury or secondary to a service-connected disability are less probative than the medical evidence of record.  

In sum, arthritis of the knees was not manifest during service or within one of the Veteran's separation from service.  Further, the most probative evidence of record establishes that the Veteran's current respiratory, knee, and leg disorders did not have their clinical onset during active service and are not related to any incident of service; and that the Veteran's current respiratory disorder, diagnosed as OSA, was not caused or aggravated by his service-connected deviated septum.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


II. Increased Rating - Residuals of a nose injury/deviated septum

Disability evaluations are determined by the application of the Schedule for Rating Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected deviated septum is rated as non-compensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  Under DC 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  This is the only schedular rating provided under this diagnostic code. 

Unfortunately, the objective medical evidence of record weighs against granting an initial compensable disability rating for a deviated septum.

The relevant evidence of record reflects that the Veteran had VA examinations in July 2010 (with an August 2010 addendum), February 2011, and August 2016.   All of these reports reflect the Veteran's complaints of chronic nasal problems, including difficulty breathing through his nose.  While the Veteran had a traumatic deviation of the nasal septum, the VA examination reports show that it did not result in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In particular, the Veteran's septum was described as straight and he had patent nasal valves in July 2010.  In February 2011, the VA examiner likewise found that the nasal septum was straight, the nasal valves were patent, and that there were no other internal signs of nasal obstruction.  Further, the August 2016 examiner reported that there was not at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to the traumatic septal deviation.  An anterior rhinoscopy in March 2016 revealed that the nares were clear bilaterally and the septum was midline.

However, the VA examination reports also show that the Veteran has some tip ptosis of the nose which causes him difficulty breathing.  The tip ptosis has been attributed to the in-service injury that resulted in his deviated nasal septum.  See August 27, 2010 VA addendum to July 2010 examination report.  Thus, resolving doubt in the Veteran's favor the Board finds that the criteria for a 10 percent rating under DC 6502 are more nearly approximated.  See 38 C.F.R. §§ 3.102, 4.7.  This is the highest rating provided under this diagnostic code.


ORDER

Entitlement to service connection for a respiratory disorder, including as secondary to service-connected residuals of a nose injury/deviated septum, is denied.

Entitlement to service connection for a right leg disorder, including shin splints and/or stress fractures, is denied.

Entitlement to service connection for a left leg disorder, including shin splints and/or stress fractures, is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to an initial 10 percent rating, but not higher, for residuals of a nose injury/deviated septum, to include tip ptosis of the nose, is granted.


REMAND

Unfortunately, the Board must once again remand the claim for increased ratings for residuals of a TBI.   The Veteran and his representative have asserted that the August 2016 VA examination did not adequately evaluate the severity of the Veteran's residuals of a TBI and that his history of seizures was not discussed.  In addition, they have asked for the Veteran to be evaluated by a neurologist or, if that is not possible, that the Veteran has a friend present at another VA examination.  Therefore, the Board will remand this claim to provide the Veteran with another examination to assess the current severity of his disability.

Moreover, the claim for an increased rating for an acquired psychiatric disorder is inextricably intertwined with the Veteran's increased ratings for residuals of a TBI because there are symptoms that overlap between the disabilities.  Likewise, the claim for a TDIU is also inextricably intertwined with the claims for increased ratings.  Accordingly, these claims must also be remanded.

Finally, the Veteran has stated that he has sensitivity around his teeth associated with his service-connected nose injury/deviated septum.  The February 2011 VA examiner stated that the surgery to correct the Veteran's deviated septum certainly could have involved injury to nerves around the nasal spine that could cause sensitivity around the teeth.  The examiner stated that he believed that it was more likely than not that the Veteran's current complaints of sensitivity around his teeth were persistent residuals as a result of surgery that was required to correct the nose injury that was acquired in the service.  On remand, the Veteran should be afforded an appropriate VA examination to assess the severity of these additional residuals.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to update the Veteran's VA treatment records dated from March 2016, forward. 

2. After the above records have been obtained, schedule the Veteran for a VA TBI examination.  The Veteran should be advised that he is allowed to bring a friend with him to the examination.  

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All indicated tests and studies are to be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

After reviewing the file and examining the Veteran, the examiner must specifically address each of the Veteran's subjective complaints asserted to be related to his TBI, to include headaches, vision problems, and any seizures, and determine whether they are residuals of his TBI.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his anxiety disorder, panic attacks, and depression with mild TBI.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate DBQ should be completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA neurological examination to determine the severity of the sensitivity around his front teeth.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  

If possible, the appropriate DBQ should be completed.  The examiner must specifically address the Veteran's complaints of sensitivity (or a battery buzzing) around his front teeth, as well as an electrical sensation in the right brow and right maxillary area.  See VA examination reports dated July 23, 2010; February 17, 2011; and August 23, 2016.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal. If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


